DETAILED ACTION
Allowable Subject Matter
Claims 4, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 1, 8-9 and 17 are objected to because of the following informalities:  
Claims 1 and 9 recites “a input sensing unit” that should be amended to read “an input sensing unit”.  
Claim 8 which is not numbered should be amended to properly indicate claim 8.  
Claim 17 recites “a input sensing signal” and “a input area” that should be amended to read “an input sensing signal” and “an input area”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2017/0351364 A1 to Kim et al (“Kim”) in view of US Patent Pub. 2003/0156744 A1 to Hashimoto.
As to claim 1, Kim discloses a display device (See Fig. 1) comprising:  
a display panel (DP) including an input sensing unit to sense an external input and a display unit including a plurality of pixels (See Fig. 3); 
a fingerprint sensing panel (DP) to sense a fingerprint disposed on one surface of the display unit (¶ 0074-0076), the fingerprint sensing panel including:
a plurality of fingerprint sensing pixels (SN) respectively connected to a plurality of fingerprint scan lines and a plurality of fingerprint sensing lines (See Fig. 4); and 
a fingerprint scan driving circuit to drive one or more fingerprint scan lines included in a sensing area (See Fig. 6-9; SCAN DRIVER); 
an input sensing circuit (DP) to receive an input signal from the input sensing unit during an active period (See Fig. 5); and 
a read-out circuit to receive a fingerprint sensing signal from the fingerprint sensing panel during a blank period different from the active period (See Fig. 6-9; READOUT CIRCUIT). 
Kim fails to disclose to receive a fingerprint sensing signal during a blank period different from the active period.  
Hashimoto discloses to receive a fingerprint sensing signal during a blank period different from the active period (See Fig. 6, ¶ 0061).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Kim in view of Liu with the teachings of Hashimoto to receive a fingerprint sensing signal during a blank period different from the active period, as suggested by Hashimoto thereby similarly using known configurations for performing fingerprint scanning operations during blank periods and enhancing detection.  
As to claim 2, Kim discloses the fingerprint sensing panel comprises a plurality of sensing units; each of the plurality of sensing units comprises x fingerprint sensing pixels adjacent to each other in a first direction and y fingerprint sensing pixels adjacent to each other in a second direction where each of x and y is, independently, a natural number; and the sensing area comprises at least one of the plurality of sensing units (See Fig. 3). 
As to claim 3, Kim discloses wherein the fingerprint scan driving circuit comprises a plurality of scan blocks respectively corresponding to the plurality of sensing units arranged in the second direction (¶ 0243, 0273).
As to claim 5, Kim discloses wherein:
the read-out circuit (See Fig. 6, READOUT CIRCUIT) comprises:
a control circuit to output a plurality of enable signals; wherein the read-out block receives the fingerprint sensing signal from the fingerprint sensing lines in a sensing unit included in the sensing area (¶ 0270-0278).  
Kim fails to disclose a plurality of read-out blocks respectively corresponding to the plurality of sensing units arranged in the first direction.  However, such a configuration would have been an obvious matter of design while still yielding the same predictable results.  See MPEP 2144.04.VI. 
As to claim 6, Kim discloses the display panel (See Fig. 21, 510) comprises a display area in which the plurality of pixels are arranged and a non-display area adjacent to the display area; and the plurality of fingerprint sensing pixels of the fingerprint sensing panel (See Fig. 21, 531) are arranged in a fingerprint sensing area overlapping the display area (See Fig. 21; The display module comprises an outer boundary defining the claimed non-display area which is adjacent to the inner square defining the display area.). 
As to claim 7, Kim in view of Hashimoto discloses wherein the display unit further comprises a plurality of scan lines and a plurality of data lines respectively connected to the plurality of pixels (Kim, See Fig. 2A, TFT 220; See Fig. 3, RGB); one frame comprises the active period and the blank period (Hashimoto, See Fig. 6, ¶ 0061); and wherein the plurality of scan lines is sequentially driven during the active period (Kim, ¶ 0273-0278), but fails to disclose wherein one frame comprises the active period and the blank period; and the plurality of scan lines is sequentially driven during the active period. 
As to claim 8, Kim discloses wherein the fingerprint sensing panel is configured to sense a fingerprint disposed substantially anywhere on the one surface of the display panel and the one or more fingerprint scan lines are sequentially driven (¶ 0273-0278). 

Claim(s) 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2017/0351364 A1 to Kim et al (“Kim”) in view of US Patent Pub. 2019/0079628 A1 to Liu et al (“Liu”), and further in view of US Patent Pub. 2003/0156744 A1 to Hashimoto.  
As to claim 9, Kim discloses an electronic device (See Fig. 1) comprising: 
a display unit (DP) including a plurality of pixels (See Fig. 3); 
a panel driving circuit to drive the display unit (See Fig. 36, 700); 
an input sensing unit (DP) disposed on the display unit to sense an external input (¶ 0074-0076); 
a input sensing circuit to drive the input sensing unit and receive a input signal from the input sensing unit during an active period (See Fig. 36, 700); 
a fingerprint sensing panel (DP) disposed on one surface of the display unit to sense a fingerprint (¶ 0074-0076);
a read-out circuit to drive the fingerprint sensing panel and receive a fingerprint sensing signal from the fingerprint sensing panel (See Fig. 36, 700); and 
a control module (See Fig. 36, 700) to control the panel driving circuit, the input sensing circuit, and the read-out circuit,
wherein:
when an input sensing signal corresponding to an arbitrary input area is received from the input sensing circuit, the control module controls and controls the read-out circuit to sense a fingerprint from a sensing area of the fingerprint sensing panel (See Fig. 6; ¶ 0107-0118); and
the input area, the light emitting area, and the sensing area overlap each other (See Fig. 1).  
Kim fails to disclose the control module controls the panel driving circuit so that a brightness of a light emitting area of the display unit becomes a predetermined level.  
Liu discloses the control module controls the panel driving circuit so that a brightness of a light emitting area of the display unit becomes a predetermined level (See Fig. 8, S802-S804).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Kim with the teachings of Liu that the control module controls the panel driving circuit so that a brightness of a light emitting area of the display unit becomes a predetermined level, as suggested by Liu thereby similarly enhancing the detection accuracy of scanning a fingerprint by adjusting brightness in the device of Kim.  
Kim in view of Liu fails to disclose to receive a fingerprint sensing signal from the fingerprint sensing panel during a blank period different from the active period.  
Hashimoto discloses to receive a fingerprint sensing signal from the fingerprint sensing panel during a blank period different from the active period (See Fig. 6, ¶ 0061).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Kim in view of Liu with the teachings of Hashimoto wherein one frame comprises the active period and the blank period, as suggested by Hashimoto thereby similarly using known configurations for performing fingerprint scanning operations during blank periods and enhancing detection.  
As to claim 10, Kim discloses wherein the fingerprint sensing panel (See Fig. 1, DP; ¶ 0074-0076); comprises:
a plurality of fingerprint sensing pixels (See Fig. 3-4, SN) respectively connected to a plurality of fingerprint scan lines and a plurality of fingerprint sensing lines; and
a fingerprint scan driving circuit to sequentially drive fingerprint scan lines included in the sensing area (See Fig. 6-9, SCAN DRIVER).
As to claim 11, Kim discloses wherein the read-out circuit is configured to output a block selection signal to select the sensing area and to receive a fingerprint sensing signal from fingerprint sensing lines included in the sensing area (¶ 0270-0278). 
As to claim 12, Liu discloses wherein the read-out circuit is configured to perform an authentication process to compare the fingerprint sensing signal with a stored fingerprint signal, and to provide an authentication result to the control module (See Fig. 8, S805). 
As to claim 13, the same rejection or discussion is used as in the rejection of claim 7.  
As to claim 14, the same rejection or discussion is used as in the rejection of claim 2.  
As to claim 15, Kim in view of Liu discloses wherein the control module is configured to receive a fingerprint signal from the read-out circuit (Kim, See Fig. 6, READOUT CIRCUIT) and to perform an authentication process to compare the fingerprint signal with a stored fingerprint signal (Liu, See Fig. 8, S805). 

Claim(s) 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2019/0079628 A1 to Liu et al (“Liu”), and further in view of US Patent Pub. 2003/0156744 A1 to Hashimoto.  
As to claim 17, Liu a method of operating an electronic device including a input sensing unit, a display unit, and a fingerprint sensing panel (See Fig. 8), the method comprising:
receiving a input sensing signal from the input sensing unit during an active period (S802);
defining a input area corresponding to the input sensing signal (“press position”);
increasing a light emission brightness of a light emitting area of the display unit corresponding to the input area (S803);
generating a block selection signal to select a sensing area of the fingerprint sensing panel corresponding to the input area to the fingerprint sensing panel (S804);
driving a fingerprint scan line connected to a fingerprint sensing pixel in the sensing area of the fingerprint sensing panel in response to the block selection signal (¶ 0091); and 
receiving a fingerprint sensing signal from the sensing area during a blank period different from the active period.
Hashimoto discloses to receive a fingerprint sensing signal from the fingerprint sensing panel during a blank period different from the active period (See Fig. 6, ¶ 0061).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Kim in view of Liu with the teachings of Hashimoto wherein one frame comprises the active period and the blank period, as suggested by Hashimoto thereby similarly using known configurations for performing fingerprint scanning operations during blank periods and enhancing detection.  
As to claim 18, Liu discloses further comprising comparing the fingerprint sensing signal with a preset fingerprint signal (S805).
As to claim 20, the same rejection or discussion is used as in the rejection of claim 7.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624